Citation Nr: 0732868	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for prostate cancer, based 
on exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  On his 
substantive appeal dated in March 2005, the veteran stated 
that physicians have informed him of the possibility of a 
relationship between his prostate cancer and his inservice 
exposure to ionizing radiation.  However, the claims file 
does not contain any such opinion.  The veteran should be 
provided an opportunity to obtain and submit these opinions.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter that complies with 
VA's notification and duty to assist 
requirements.  The letter should include 
notice of the type of information 
necessary to assign a disability rating 
and an effective date.  

2.  Request the veteran submit the written 
opinions of any physicians who have told 
him that his prostate cancer is the result 
of inservice exposure to ionizing 
radiation; or obtain sufficient 
information from him to request such 
information on his behalf. 

3.  After obtaining any further relevant 
medical information, or noting why such 
information was not obtained, readjudicate 
the claim.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

